Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Pereira on January 26, 2021.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A silicone-coated filler comprising: 
	a particulate alumina;
	a first silicone structure bonded to a surface of the particulate alumina via OSi bonds
and 
	a second silicone structure comprising [[a polysiloxane and bound to a silicon atom of the first silicone structure via a carbon-carbon bond]] a cross-linking structure with a carbon-carbon structure directly bonded to a silicon atom of the first silicone structure, and a polysiloxane structure bonded to the cross-linking structure;
	wherein the silicone-coated filler is contacted with monoethanolamine, diethanolamine, or both, in an amount of 0.1-1.5 % by mass so that the surface of the silicone-coated filler is free -1 to 2,200 cm-1 is equivalent to another intensity of a second peak observed at around 1,900 cm-1 to 2,000 cm-1, namely, the former intensity is twice or less approximately as large as the latter intensity by area ratio;]]. 

Written descriptive support for this amendment is found at Paragraphs [0027] and [0063) of applicants’ published application, i.e., US PG PUB 20200239668, and see also Pages 6-7, Paragraphs [0016]-[0017] of the Specification as originally filed.

Claims 2 and 3 are cancelled as follows:
2.	(Cancelled).
3.	(Cancelled). 

Claim 5 is cancelled as follows:
5.	(Cancelled).

Claim 6 is amended as follows:
6.	(Currently Amended) A [[resinous]] cured composition comprising the [[resinous]] composition according to claim 4 [[and]] that is cured. 

Claim 7 is amended as follows:
7.	(Currently Amended) The silicone-coated filler according to claim 1, wherein the particulate alumina has a volume average particle size of 2 µm to [[20]] 50 µm.

Written descriptive support for this amendment is found in Page 10, Paragraphs [0024] and [0025] of the Specification as originally filed. 


Claim 8 is cancelled as follows:
8.	(Cancelled).

3.	These claims are numbered as follows:
Claim 1 remain as Claim 1.
Claim 4 becomes Claim 2, which depends on Claim 1; reads as “A composition comprising: the silicone-coated filler according to claim 1”.
Claim 6 becomes Claim 3, which depends on Claim 1; reads as “A cured composition comprising the composition according to claim 2”. 
Claim 7 becomes Claim 4, which depends on Claim 1; reads as “The silicone-coated filler according to claim 1”. 

Reasons for Allowance
4.	Claim 1 was amended to include the following limitations, “a particulate alumina” and “a first silicone structure bonded to a surface of the particulate alumina via OSi bonds”, which are supported by Page 6, Paragraph [0018], Page 11, Paragraph [0027], and Page 21, Paragraph [0043] of the Specification as originally filed. 
	See Claim Amendment filed 01/06/2021. 	
5.	The 112, 2nd paragraph rejection set forth in Paragraph 6 of the previous Office action mailed 10/06/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1 and 6 to provide the same with clarity, and cancelled Claim 2.  

6.	The present claims are allowable over the prior art references of record, namely, Machine Translation of JP 2010-90007; Miyamoto et al. (WO 2014/088115; utilizing US 2015/0299543 as its English equivalent); and IGUCHI et al. (US 2017/0174841).
7.	Upon further consideration in light of applicants’ arguments provided at Pages 6 and 7 of their Remarks filed 01/06/2021 together with Examiner’s Amendment dated 01/26/2021, the 103 rejections set forth in Paragraphs 7 and 8 of the  previous Office action mailed 10/06/2020 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed silicone-coated filler comprising: 
a particulate alumina; a first silicone structure bonded to a surface of the particulate alumina via OSi bonds and a second silicone structure comprising a cross-linking structure with a carbon-carbon structure directly bonded to a silicon atom of the first silicone structure, and a polysiloxane structure bonded to the cross-linking structure; wherein the silicone-coated filler is contacted with monoethanolamine, diethanolamine, or both, in an amount of 0.1-1.5 % by mass so that the surface of the silicone-coated filler is free from any SiH group
	Moreover, as mentioned in Paragraph 9 of the previous Office action mailed 10/06/2020 and repeated here, upon further search, related US Patents 10,619,013 and 10,358,354 were uncovered.  However, the claims of these patents do not recite or would have suggested the presently claimed silicone-coated fillers or the compositions comprising the same.  Thus, no rejections based on the claims of these related patents were made on this record.  
	Accordingly, claims 1, 4, and 6-7 are deemed allowable over the prior art references of record.
Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764